DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,422,107, claims 8, 10 and 13-14 U.S. Patent No. 9,695,573, claims 1-24 of U.S. Patent No. 9,752,301. Although the claims at issue are not identical, they are not patentably distinct from each other they both claim a system and method for forming a trench by adjusting the positon of a blade and using a downpressure of a movable hood adjacent the trench.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horan et al. (8,157,477).

Regarding claim 1, Horan et al. discloses a trenching assembly for use with a work machine to cut a trench in a surface, the trenching assembly comprising:
A rotatable blade (58)
A surface engaging member (bottom surface of hood 11) positioned to the side of the rotatable blade, wherein the rotatable blade partially extends beyond the surface engaging member (Figure 4)
Wherein a vertical position of the blade is adjustable relative to the surface engaging member (via 88,16,22)
Wherein the surface engaging member is pressed against the surface while the blade is cutting the trench (Figure 4)

Regarding claim 2, Horan discloses a hood assembly (11,19) the surface engaging member forms a lower planar surface of the hood assembly (11) and wherein the rotatable blade is at least partially positioned within the hood assembly.

Regarding claim 3, Horan discloses a plate (106), a motor (13) supported on the plate, the motor configured to rotate the rotatable blade and a blade actuator (22) disposed between the hood assembly and the plate, such that extension of the blade actuator changes the vertical position of the rotatable blade relative to the surface engaging member (via control 88).

Regarding claim 4, the plate (13) is slidingly received on the hood assembly (via slot 43).

Regarding claim 5, Horan discloses a work machine (14) having a chassis having a plurality of ground drive members and a linkage assembly (49) disposed between the chassis and the trenching assembly.

Regarding claim 6, Horan discloses a blade actuator (22) for adjusting the vertical position of the blade relative to the surface engaging member.

Regarding claim 7, Horan discloses a plurality of teeth supported on the blade (Figures 6 and 7).

Regarding claim 10, Horan discloses a work vehicle (14) supporting the trenching assembly and a level cylinder (cylinders that move skid steer arms to raise and lower arms also raises and lowers the hood/surface engaging member) capable of providing downpressure to the surface engaging member.

Regarding claim 12, Horan discloses a system comprising:
A work machine (14) comprising:
A trenching assembly comprising
A hood assembly (11,19), having a planar lower surface in which an opening is formed, the opening characterized by an enclosed shape entirely frame around its perimeter by the lower surface
A rotatable blade (58) at least partially positioned within the hood assembly and extending through the opening (Figure 4)
A plate (106) slidingly supported (via slot (43)) on the hood assembly and supporting the rotatable blade
A first actuator (22) configured to adjust the vertical position of the rotatable blade relative to the opening
A second actuator (unnumbered skid steer arm actuator – Figure 3) configured to apply a force to the lower surface of the hood assembly
A chassis attached to the trenching assembly, the chassis comprising at least one ground drive member

Regarding claim 13, Horan discloses that a trench is formed in the ground in which the rotatable blade is partially positioned within the trench and the lower surface of the hood is pressed into the ground by the second actuator.

Regarding claim 15, Horan discloses a method of using the system described above including selecting a desired trench depth, extending the rotatable blade through the opening a distance substantially equal to the desired trench depth, thereafter rotating the blade and placing the lower surface on the ground and operating the at least one ground drive member to translate the rotating blade across a surface of the ground thereby opening a trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 7 above and further in view of Jakob et al. (4,139,318).

Regarding claim 8, Horan discloses the invention as described above, but fails to disclose that the teeth on the trenching blade are made of carbide.  Like Horan, Jakob art recognized equivalence to utilize carbide teeth, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Horan et al.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 7 above and further in view of Marten (4,640,551).

Regarding claim 9, Horan discloses the invention as described above, but fails to disclose that the teeth on the trenching blade are made of diamond.  Like Horan, Marten also discloses a device capable of creating a trench utilizing a toothed blade.  Unlike Horan, Marten discloses the use of diamond tipped teeth.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize diamond teeth in Horan as taught by Marten as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).  Further, it would have been an obvious matter of art recognized equivalence to utilize diamond teeth, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Horan et al.  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 13 above and further in view of Dofher (8,061,344).


.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671